Citation Nr: 1200047	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-49 516	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to higher ratings for posttraumatic stress disorder (PTSD), rated as 30-percent disabling from December 26, 2001, as 50-percent disabling as of May 1, 2008, and as 70-percent disabling since August 7, 2008.

2.  Entitlement to an effective date earlier than August 7, 2008 for the grant of a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had honorable active military service from August 1966 to August 1970.  He also had additional service from November 1974 to August 1975, but under other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board/BVA) is partly from an October 2007 decision in which the Appeals Management Center (AMC), on remand, granted service connection for PTSD and assigned an initial 30 percent rating for it retroactively effective from December 26, 2001, the date of receipt of this claim.  The Veteran was notified of that decision in a February 2008 letter.  The American Legion (AL) that had represented him up to that point in time, including in his quest to establish his entitlement to service connection for PTSD and a rating for this disability, subsequently revoked its power of representation (VA Form 21-22) in April 2008.  The Disabled American Veterans (DAV) responded by submitting a new VA Form 21-22 in May 2008 to the RO designating the DAV as his new representative of record, along with a cover letter, TDIU application (VA Form 21-8940), and a statement in support of claim (VA Form 21-4138) from him personally.  In his personal statement, he reiterated that he was applying for increased compensation on the basis of unemployabilty, i.e., for a TDIU.  He also indicated that he needed his records pulled to find out when he initially had applied for pension (back in the 1970s), and he pointed out that he had just been granted service connection for PTSD at 30 percent, effective date December 26, 2001.  The remainder of his statement concerned the amount of his retroactive pay.

A TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  PTSD is the Veteran's only 
service-connected disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court/CAVC) stated that every claim for an increased rating includes a claim for a TDIU where the Veteran claims that his service-connected disability prevents him from working.  Therefore, inasmuch as his claimed entitlement to a TDIU in May 2008 necessarily was based on his PTSD, since it was and remains his only service-connected disability, the Board finds that his May 2008 statement was a timely notice of disagreement (NOD) with the initial 30 percent rating assigned for his PTSD in the October 2007 decision.  38 C.F.R. § 20.201 (2011).  See also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105 and, assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  This is a significant finding because the date of claim in this circumstance may be earlier than that October 2007 rating decision since it is not final and binding.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for the disability).

This case also comes to the Board on appeal from an October 2008 RO decision that increased the rating for the Veteran's PTSD from 30 to 50 percent retroactively effective from May 1, 2008, assigned an even higher 70 percent rating for this disability as of August 7, 2008, and granted a TDIU also effective August 7, 2008.  In an August 2009 NOD, in response, the Veteran's representative specifically stated the Veteran was appealing that October 2008 rating decision and wanted an earlier effective date for allowance of evaluation for PTSD and an earlier effective date for the grant of the TDIU.  In a December 2009 statement of the case (SOC), the RO characterized the issues on appeal as entitlement to an earlier effective date prior to May 1, 2008 for the grant of the 50 percent rating for the PTSD, also entitlement to an earlier effective date prior to August 7, 2008 for the grant of the even higher 70 percent rating for the PTSD, and entitlement to an earlier effective date prior to August 7, 2008 for the grant of the TDIU.  A substantive appeal (VA Form 9) was received from the Veteran later in December 2009, in which he stated that he was only appealing these issues:  70 percent PTSD disability compensation and earlier date for retroactive pay for service connection.

An appeal to the Board consists of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed substantive appeal (VA Form 9 or equivalent).  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  On this most recent VA Form 9, the Veteran did not specifically state that he was appealing for an earlier effective date for his TDIU and did not check the box indicating he was appealing all of the issues listed on the SOC.  Hence, the question arises as to whether he has actually filed a timely substantive appeal on the issue of entitlement to an earlier effective date for his TDIU.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302(b).

In a precedent case, Percy v. Shinseki, 23 Vet. App. 37 (2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely substantive appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998). Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William)Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

In distinguishing Bowles, the Court held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The Court specifically noted that, while section 7105(d)(3) provides that the agency of original jurisdiction "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the Court held that VA may waive its objection to an untimely substantive appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a substantive appeal as constituting a jurisdictional question, the Court stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

The Court goes on to note in Percy that, if VA treats an appeal as if it was timely filed, then a claimant is entitled to expect that VA means what it says.  As this issue was included in the SOC and considered during the Veteran's the June 2011 hearing at the RO before the Board (Travel Board hearing), the Board finds that this issue is in appellate status and therefore will adjudicate it pursuant to these precedent holdings in Percy.


FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for PTSD on December 26, 2001; all prior claims dating back to the 1970s concerned other unrelated VA benefits or his efforts to establish that his additional service from November 1974 to August 1975 (like his earlier service from August 1966 to August 1970) was qualifying, rather than disqualifying, so not under other than honorable conditions and entitling him to benefits for disability stemming from that additional service.


2.  Since initially filing his claim for service connection for PTSD on December 26, 2001, the PTSD has prevented him from obtaining and maintaining a substantially gainful occupation, so has rendered him unemployable and thus been totally disabling from an occupational standpoint.


CONCLUSION OF LAW

Certainly when resolving all reasonable doubt in his favor, the criteria are met for an even higher 100 percent schedular rating for the PTSD (rather than the lesser 30, 50 and 70 percent ratings) effectively since the initial receipt of the claim for service connection for this condition on December 26, 2001.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.7, 4.15, 4.16, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist a claimant in substantiating the claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  


These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  


On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) concerning the initial underlying claim for service connection for PTSD was sent to the Veteran in January 2002, so prior to initially adjudicating this claim and, thus, in the preferred sequence.  The letter informed him of the evidence required to substantiate this initial underlying claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  In cases, as here, where the increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a NOD has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Veteran received this type of notice by way of letters dated in March 2006 and July 2008.  He also received the required SOC in December 2009 discussing the reasons and bases for initially rating his PTSD as 30-percent disabling, 
then as 50-percent disabling, and most recently as 70-percent disabling, and citing the applicable statutes and regulations - including those concerning the evaluation of mental disorders such as PTSD.

With respect to his appeal for an earlier effective date for his TDIU, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to him in July 2008, prior to initially adjudicating this claim in October 2008, so also in the preferred sequence.  The letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the disability rating and downstream effective date elements of this claim.

He therefore has received all required VCAA notice concerning all claims at issue.  And, in any event, the Board is granting a higher 100 percent schedular rating for his PTSD back to December 26, 2001, when he initially filed this claim.  So he is receiving this highest possible rating for the maximum amount of time permitted by the governing statutes and regulations.  Therefore, ultimately, even if for the sake of argument there has been some sort of VCAA notice error, it is inconsequential so inevitably harmless.  See 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA outpatient treatment records, and arranged for several VA compensation examinations to assess and reassess the severity of his PTSD and its effects on his occupational and social functioning.  Only if the record is found to be inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination for this disability was in August 2008, so relatively recently.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim insofar as reassessing the severity of this disability - especially since, again, the Board is granting the highest possible rating of 100 percent back to the date of claim on December 26, 2001.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The rating for this disability started at 30 percent as of that date, subsequently was increased to 50 percent as of May 1, 2008, and then to its current level of 70 percent effective August 7, 2008.  So the evidence in the file addresses the severity of this disability for the entire period at issue, i.e., since December 26, 2001.

Further concerning this duty to assist, there are no Social Security Administration (SSA) records in the file.  The Veteran testified during his June 2011 Board hearing that he had begun receiving SSA benefits the year prior, so sometime during 2010, but notably based on his age, alone, clarifying that these records have no bearing on his claims currently at issue before the Board, so are irrelevant.  VA therefore would only have an obligation to obtain these records if they were pertinent to these claims, which he readily acknowledged they are not.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those records that relate to the injury or consequent disability for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).

The Board is therefore satisfied that VA has provided all assistance required by the VCAA concerning these claims.  38 U.S.C.A. § 5103A.


The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

II.  Procedural and Factual Background and Analysis

As already explained, the Veteran's PTSD initially was rated as 30-percent disabling retroactively effective from December 26, 2001, the date he purportedly had first filed a claim for service connection for this disability.  A higher 50 percent rating took effect as of May 1, 2008, and an even higher 70 percent rating has been in effect since August 7, 2008, all under 38 C.F.R. § 4.130, Diagnostic Code 9411, of the General Rating Formula for Mental Disorders.  He is contending, however, that he has experienced symptoms of PTSD ever since his service, so for many years dating back to the 1970s, that he even filed his first claim during the 1970s (in 1973 or thereabouts), and that it was only years later that he actually learned the symptoms he had experienced were caused by PTSD.  He says that he was incarcerated in 1989, found Jesus Christ ("got saved") while imprisoned, had last worked in 1996/1997, refiled a claim in 1999, and during 2000/2001 started receiving evaluation and treatment for PTSD, prompting him to again file the claim on December 26, 2001.  See the transcript of his recent June 2011 hearing testimony before the Board.

The May 1, 2008 date used for increasing the rating from 30 to 50 percent was based on that being the date of a VA treatment record showing objective evidence of a worsening of his PTSD, and the August 7, 2008 date was based on the date of a VA letter from a VA PTSD clinic nurse indicating the PTSD had worsened still more.  The date on the May 1, 2008 VA medical record was accepted by the RO as the date of the Veteran's informal claim for an increased rating for PTSD under 38 C.F.R. § 3.157(b).

Since, however, the Board has determined that the October 2007 rating decision granting service connection for PTSD and the initial 30 percent rating was timely appealed, as evidenced by the receipt of the statements the Veteran and his new DAV representative submitted in May 2008 expressing not only their belief of entitlement to a TDIU, but also, by implication, a higher rating for the PTSD since this was and remains the Veteran's only service-connected disability that could have supported that TDIU claim, the rating period on appeal extends all the way back to his December 26, 2001 claim for service connection for PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  And where, as here, he has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for the disability, separate ratings may be assigned for separate periods of time based on the facts found - a  practice known as a "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Because the Veteran initially had a 30 percent rating for his PTSD, then 50 percent, and now 70 percent, the rating for this disability already has been "staged."

PTSD as mentioned is evaluated under the General Rating Formula for Mental Disorders found at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.


A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The above set of symptoms is not an exclusive or exhaustive list, as evidenced by use of the phrase "such symptoms as," followed by a list of examples.  So, rather, it serves as merely an example of the symptoms that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In determining whether the Veteran meets the criteria for a higher rating, the Board must consider whether he has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The higher the score, the higher the overall functioning of the individual is.

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or 
co- workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (i.e., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

While the Rating Schedule indicates the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

When submitting his application for VA compensation or pension benefits on December 26, 2001 (on VA Form 21-526), the Veteran indicated he had PTSD and had since service, i.e., since 1968 or thereabouts, and that he more recently had received treatment for it at the VA mental health clinic in Amarillo, Texas, as part of the VA healthcare system.  As confirmation of this, he also submitted a letter contemporaneously dated December 3, 2001 from the Chief of Psychology of the Amarillo VA Health Care System noting the Veteran had requested that he write the letter indicating that he is currently being followed in the Mental Health Clinic of the Amarillo VA HealthCare System for PTSD.  This Chief of Psychology of this clinic also indicated that further information - such as copies of reports or progress notes, could be requested with appropriate written approval of the Veteran from the Release of Information office at that VA facility.  The RO therefore obtained these records.


These records show, among other things, that during an August 2001 VA psychological evaluation he had complained of sleep disturbance, nightmares, anger, isolation, work disturbance, and hypervigilance.  He also had reported that he was married in the 1970s but divorced in 1981, citing constant bickering, crying and yelling.  He also said he had been unable to hold a job, had no regular job at that particular time ("now"), and only did some flea market work.  He said he was always isolating, particularly in the 1970s and 1980s.  He had gotten somewhat more comfortable around people now.  He had some survivor guilt, wondering why he was alive and others died in the military.  He felt guilty over things that happened in the military.  He felt misunderstood by others, including family, about his military experience.  The Axis I diagnosis was PTSD, and the GAF was 60.  The treating physician had prescribed Trazodone for sleep and Zoloft for mood.

A September 2001 addendum by that same treatment provider, however, noted the GAF score was entered incorrectly and, in actuality, was just 45.  Such a low score, according to the DSM-IV, suggested major impairment in several areas such as work, family relations, judgment, thinking or mood, e.g., depressed man avoids friends, neglects family, and perhaps most notably in this particular instance, is unable to work.  So, even then, there was objective confirmation of unemployability on account of the PTSD.

An October 2001 VA mental health note reflects that the Veteran may have had past auditory hallucinations or illusions, but he said they happen "not so much now".  He had no history of psychiatric medication, and his sleep was good.  On objective mental status evaluation, he was neat and clean in appearance, alert and oriented times three (i.e., in all spheres - to time, place and person), and had normal eye contact and motor behavior.  His speech was somewhat quiet and behavior generally appropriate.  Reliability of answers was good.  Concentration and attention appeared generally to be good, while affect and mood were anxious.  He had generally normal thought processes, but had weird nightmares several times per month.  He scored within normal limits on a mental status questionnaire.  The Axis I diagnosis was PTSD with insomnia, but the GAF again was just 45.  That examiner reaffirmed the Veteran was unable to keep a job, so unemployable, and socially isolated.

During a December 2001 VA psychological evaluation, the Veteran reported that he had felt increased symptoms since the September 11th attacks on the World Trade Center.  He said he was still unemployed and was unable to be around people much.  He related that the police had been called recently when he was at a VA office, because he was irritable, and that the police were also called when he was disruptive in a church service.  He said he could not continue going to his VA psychiatrist because she was Vietnamese; he therefore wanted another psychiatrist.  Psychological tests were predictive of PTSD and indicated he was somewhat more symptomatic than when he was tested earlier that year.  He reported persistent re-experiencing of the trauma of Vietnam and very frequently became distressed and upset if something reminded him of the military.  He frequently had nightmares of his experiences in the military.  He also reported flashbacks, avoidance of stimuli related to the military, persistent increased arousal, feeling violent, trouble concentrating, exaggerated startle response, and anger.  The examiner the Veteran had impairment in social and occupational functioning, and occasional suicidal ideation without plan or intent.  The Veteran reiterated that he had not been able to keep a job.  The Axis I diagnosis was PTSD, and the GAF score again was just 45.

An early January 2002 VA individual therapy note reflects the Veteran was alert and oriented times three.  There were no active suicidal or homicidal ideations.  He thought he might be better off dead but there was no active suicidality.  Thoughts were generally clear with no evidence of delusions or hallucinations.  He reported continuing PTSD problems with depression, interpersonal difficulty and inability to work.  He felt a lot of financial pressure.  He said he could not deal with a lot of interpersonal pressure, and did fairly well doing some visitation to provide spiritual support to incarcerated individuals.  He was still unable to work.  He changed his VA treatment provider that day due to his difficulty around Vietnamese people.  His GAF score yet again was just 45.


A VA history and physical note dated in late January 2002 reflects that the Veteran complained of shoulder and neck pain.  He reported that he then currently worked at a flea market, but only on the weekends.  The diagnostic assessment included depression and PTSD.  A February 2002 mental health note reflects that he was alert and oriented times three, with no suicidal or homicidal ideations.  His thoughts were clear with no evidence of delusions or hallucinations.  He reported that he felt calmer that day, that the increase in Celexa was helping his mood, and that Trazodone was helping with his sleep.  In early May 2002, his GAF score was a bit higher, 55, and he was alert and oriented times three with no suicidal or homicidal ideations.  His thoughts were clear with no evidence of delusions or hallucinations.  

A May 20, 2002 VA mental health note reflects that the Veteran reported significant difficulties with social and occupational functioning.  He said he had not been able to hold down a job, isolated, and had only been able to do flea market work some weekends to get by.  He reported that he had significant feelings of stress, road rage, irritability, difficulty being around people, unemployability, and felt like he could easily kill someone if provoked.  The evaluating psychologist indicated the Veteran had significant PTSD symptoms, with nightmares, isolation, difficulty with interpersonal relationships, and that he was unemployable in that psychologist's opinion.  He stated the Veteran had definite PTSD symptoms with secondary depression.

A September 2002 mental health note reflects that the Veteran reported that his medications were helping his PTSD symptoms.  His feelings of anger and anxiety had lessened.  He was sleeping well and had no changes in appetite.  On objective mental status evaluation, his appearance and behavior were appropriate, his speech and thought processes were coherent and logical.  He denied visual or auditory hallucinations.  He denied suicidal/homicidal ideations.  He was oriented to time and place and complained of slight memory problems.  He said he was feeling good and his affect was appropriate to his mood.  The diagnosis was PTSD, and it was noted that he was responding well to treatment.


A May 2003 mental health note reflects that the Veteran was alert and oriented times three, and that there were no suicidal or homicidal ideations.  There was no evidence of delusions or hallucinations.  He reported that he was feeling worse, however, with an increase in his PTSD symptoms, particularly his nightmares.  The examiner indicated the Veteran was unemployable due to his PTSD/interpersonal difficulties in terms of any full-time work, and that he did just part-time flea market work and continued to do some jail ministry to inmates.  The GAF score was 55.

In February 2004, the Veteran's treating VA psychologist indicated the Veteran was unemployable due to his PTSD.  In an August 2004 treatment note, he stated the Veteran was unemployable due to his PTSD and was unable to deal with the interpersonal demands and stress of holding down a job.  In September 2004, the Veteran reported feeling better, had contact with his ex-wife and children that was positive, had been working more on his spiritual life, and had no more interpersonal problems in his part-time flea market work.  The diagnoses were PTSD and depression and the GAF score was 55.  A March 2005 treatment note reflects that he was diagnosed with PTSD and depression not otherwise specified (NOS).  It was noted that he was improving with a combination of psychotropic medication, individual therapy and group therapy.  It was also noted that he had some problems controlling his temper and was asked to take a break from group therapy in late 2004, but that his temper had improved and he was back in group.  He was relatively stable, but still somewhat symptomatic, with intrusive thoughts, some bad dreams, and some interpersonal problems.  It was indicated that he was just minimally employed (apparently referring to the weekend-only, part-time, work in the flea market, and not every weekend at that), lived alone, and was socially isolated.  The last GAF score was 55.

Subsequent treatment notes reflect that, in October 2005, the Veteran decided to stop taking his psychiatric medications because of a book he had read; he felt that the medications were poison.  In February and May 2006, his affect was more positive, and his GAF score was 60.

During a September 2007 VA compensation and pension examination, the Veteran reported that he was receiving individual VA therapy for PTSD, and that although he previously took medications for this disorder, he had stopped all medications in October 2005 and began using herbs and natural remedies to treat his PTSD.  He reported that he was married in 1973, but that the marriage had ended 8 years later, so in 1981.  He had two children.  He said he had a good relationship with his children when they were growing up but was now estranged from his son.  He said he maintained a good relationship with his daughter and his siblings.  He said he had few friends and did not belong to a church or any other social structure.  His only source of income was what he sold at the flea market.  He reported recent suicidal ideation due to financial stressors.  The examiner observed the Veteran had difficulties with social and occupational functioning.  He had had many jobs over the years and had been unable to keep a job longer than 11/2 years, was then currently unemployed and supported himself by selling items at the flea market.

On objective mental status evaluation, he was clean and neatly groomed, and his speech was unremarkable.  He was angry about having to jump through another hoop to get disability for PTSD, but calmed down after venting and was cooperative throughout the interview.  His affect was normal, his mood was good, attention was intact, he was oriented to person, place and time, and thought process and thought content were unremarkable.  There were no delusions or hallucinations.  He understood the outcome of his behavior.  Regarding insight, he understood that he had a problem.  He said he woke up three or four times per night and at times was unable to go back to sleep.  He denied panic attacks.  There were no homicidal thoughts but there were suicidal thoughts.  Impulse control was good, and there were no episodes of violence.  He was able to maintain minimum personal hygiene and he had no problem with activities of daily living.  Remote and immediate memory were mildly impaired, and recent memory was moderately impaired.  Psychological testing showed moderate severity of PTSD symptoms.  It was noted that he had had difficulty finding a job and had worked in construction jobs on and off, mostly off, since 1972.  The longest job he had held was for about a year and a half, as an aide in a "skills bank".  He also had held jobs as a landscaper and a driver for a hotel.  The diagnosis was PTSD, and the GAF score was 50, which, since in the 41-50 range according to the DSM-IV, indicates he still was unable to keep a job.  The examiner indicated the Veteran had had difficulties with interpersonal, social and occupational functioning since returning from Vietnam.  He had had many menial jobs over the years, but had been unable to keep a job for longer than 11/2 years, was then currently unemployed, and supported himself merely by selling items at the flea market.  He reported having no friends other than the people he saw at the flea market and was isolated, living alone.  The examiner indicated the Veteran's PTSD symptoms contributed to his inability to maintain employment.  His social/interpersonal life was affected by his difficulty in feeling positive emotions, being detached from others, and avoiding activities, places and people.

A December 2007 VA comprehensive new patient clinic note reflects that the Veteran then recently had transferred his care to the VA Medical Center (VAMC) in Albuquerque.  He had requested referral to that VAMC's PTSD clinic.  A PTSD screening was positive, and a depression screening was suggestive of moderate depression.  The examiner diagnosed PTSD and placed a consult request to the PTSD clinic.  A February 12, 2008 VA psychiatry note reflects that the Veteran reported that he was taking no medication for his PTSD and had stopped all medications a few years earlier (referring back to in October 2005) in order to manage his symptoms through lifestyle changes such as diet and nutritional supplements.  He reiterated that he had lived alone for many years and was unemployed due to his PTSD.  On examination, he was alert and euthymic, had fluent and goal-directed speech, his thought process was linear and logical, there were no delusions, and there was no suicidal ideation.  The diagnostic assessment was chronic, moderate PTSD.  The examiner indicated the Veteran's then current problems requiring treatment were not acute, and that he was not employable, and that this was most likely due to his PTSD.

On his May 2008 TDIU application (VA Form 21-8940), the Veteran reported that he had last worked on a full-time basis in May 1997 as a teacher's assistant.  He said that he had worked 30 to 40 hours a week at that job from July 1996 to May 1997.

In a letter dated August 7, 2008, the Veteran's treatment provider at the PTSD clinic, a registered nurse, indicated that despite consistent attendance at the group therapy sessions, he still had severe PTSD symptoms, including rage attacks, extreme isolation, nightmares and flashbacks, panic episodes, and very poor concentration and memory.  He was so afraid of anger dyscontrol that he kept himself extremely isolated at his apartment, rarely seeing anyone.  He had no significant social supports and had been unable to work because of these symptoms, particularly rage and anxiety, since 1996.

During a subsequent VA compensation and pension examination in August 2008, the Veteran reported that he continued to receive therapy and again medication for his PTSD.  On objective mental status evaluation, he was clean, casually dressed, and tense.  His speech was spontaneous, soft or whispered, and coherent.  His attitude was cooperative, affect appropriate, and his mood anxious, depressed and dysphoric.  He was easily distracted.  Orientation was intact to person, time and place, thought process was rambling and tangential, and he had suicidal ideation, homicidal ideation, and hyper religiosity.  He understood the outcome of his behavior, understood he had a problem, and had sleep impairment.  He reported visual hallucinations.  He had poor impulse control.  In the past he had been violent and still had violent thoughts, especially when driving.  He was able to maintain minimum personal hygiene.  Remote memory was normal, recent memory was mildly impaired, and immediate memory was moderately impaired.  He reported that anxiety and irritability were constant.  The diagnosis was PTSD and his GAF score was 48 - so again in the 41-50 range of the DSM-IV confirming he is unable to keep a job.  The examiner confirmed as much by indicating there was total occupational and social impairment due to the PTSD symptoms.  He explained that intrusive memories, flashbacks, avoidant behaviors, distrust of others, difficulty concentrating, poor short-term memory and difficulty focusing all made it impossible for the Veteran to focus or follow directions in a job setting.  This examiner added that multiple trials of different types of work had all failed, and that the Veteran found himself unemployed again.


These records dating back to 2001 show the Veteran rather continuously has been incapable of obtaining and maintaining substantially gainful employment during these last several years.  So, at the very least, his TDIU should date back to his December 26, 2001 claim for service connection for PTSD since he continued to prosecute this claim - that is, did not let the earlier decisions initially denying service connection for his PTSD become final and binding - and since, once eventually granted, he appealed the disability ratings assigned for his PTSD.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  He therefore has established unemployability on account of this service-connected disability since the filing of this claim, hence, entitlement to this TDIU since the filing of this claim.  Governing regulation provides that a Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by any disabilities that are not service connected.  Id.

Although, in the interim, he self-admittedly has worked at the local flea market, it has never been on what could be considered a full-time versus just part-time basis since that work was only on weekends and, even then, not every weekend.  While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

The Veteran has repeatedly asserted how he has been unable to make ends meet by just working in the flea market on the select weekends.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment" and noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18 . 

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

And the medical and other evidence discussed in this particular instance very nearly unanimously indicates the Veteran is unemployable and, in fact, has been on account of his PTSD since at least filing his claim for this condition on December 26, 2001.


To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a).

Because, as the VA examiners have confirmed, the Veteran has had total occupational impairment since at least December 26, 2001 on account of his PTSD, he not only is entitled to a TDIU since at least that date, but also a 100 percent schedular rating for his PTSD under DC 9411, so without having to resort to this alternative TDIU entitlement.  See Johnson v. Brown, 7 Vet. App. 95 (1995) (indicating the former 38 CFR 4.16(c) was superfluous in light of the fact that, whenever unemployability was caused solely by a service-connected mental disorder, regardless of its then current disability rating, a 100 percent schedular rating was warranted under the former 38 C.F.R. § 4.132).  This was because the former criteria in 38 C.F.R. § 4.132, DC 9411, for a 100 percent rating were each independent bases for granting a 100 percent rating.  And this, in effect, continues even today under the current version of 38 C.F.R. § 4.130, DC 9411, inasmuch as a 100 percent schedular rating may be granted for the 
service-connected disability at issue on the basis of unemployability, alone.

But as for the effective date of this higher 100 percent schedular rating, it cannot be retroactively earlier than the actual receipt of this claim on December 26, 2001, because the Veteran had not previously filed any claims for service connection for PTSD or been awarded compensation on account of this condition so as to, in turn, treat the then recent records of the treatment for PTSD he cited in his December 2001 claim application, which the contemporaneous December 2001 letter from the Chief of Psychology of the Mental Health Clinic in Amarillo confirmed had occurred, as an informal claim.  See 38 C.F.R. §§ 3.155, 3.157.


Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation from service, else, it is (at the earliest) whenever the Veteran eventually filed a claim.  38 C.F.R. § 3.400(b)(2).  Moreover, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Here, despite his contentions to the contrary, including during his recent June 2011 hearing before the Board, records show the Veteran first filed a claim for service connection for PTSD on December 26, 2001.  All of his prior claims, so apparently including the ones he has referenced dating back to the 1970s, concerned other unrelated VA benefits or his efforts to establish that his additional service from November 1974 to August 1975 (like his earlier service from August 1966 to August 1970) was qualifying, rather than disqualifying, 

so not under other than honorable conditions and entitling him to benefits for disability stemming from that additional service.  And there was no appeal of those earlier determinations to the Board, so, as mentioned, they are final and binding in the absence of a showing of CUE - which has not been alleged, certainly not with the required specificity of pleading, much less actually shown as having occurred.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  When a free-standing claim of the type contemplated in Rudd, 20 Vet. at 299-300, for an earlier effective date is raised, that is, in the absence of a collateral attack and explanation as to why a prior final and binding decision should be revised or reversed on the basis of CUE, the Court has held that such an appeal should be dismissed - although the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).

The proper effective date for new and material evidence other than service treatment records (STRs) received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  In certain instances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim - but only if, as already alluded to, a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree.  See 38 C.F.R. § 3.157.

At the time of the filing of the claim on December 26, 2001, neither had occurred in this particular instance, however.  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  In the absent of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document merely providing medical information in and of itself is not an informal claim for benefits.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007).

In Livesay v. Principi, 15 Vet. App. 165, 172 (2001), the Court held that the plain meaning of § 5110 is that "the phrase 'application therefore' means the application which resulted in the award of disability compensation that it to be assigned an effective date under section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective date for a service-connection award based upon the reopened claim as the date on which the Veteran "first sought to reopen his claim"); Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


The pertinent criteria for the effective date of an award for an increase in compensation are found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.400(o)(1) and (o)(2).  According to this statute and regulation, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).


In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to:  (1) evidence that an increase in disability had occurred; and (2) to the receipt of an application within one year after that increase in disability.  The application referred to must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a claimant to be awarded an effective date up to one year prior to the filing of an application for an increase, if an increase to the next disability level is ascertainable, and if a claim is received within one year thereafter.  VA must review all the evidence of record, not just evidence not previously considered.  The Court has noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim for increase, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually-ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).


Here again, though, there was no claim of entitlement to service connection for PTSD before December 26, 2001, so there necessarily also could not have been any prior claim for a higher or increased rating for this disability since it had yet to be deemed service connected, i.e., related to the Veteran's military service.  Recognizing this, only once it was, which did not effectively occur until his December 26, 2001 claim, could there then be reason to assign the 100 percent schedular rating for this disability the Board has determined in this decision was immediately warranted - rather than the lesser 30, then 50, and most recently 70 percent ratings.

Also, once the Veteran submitted evidence of disability on account of PTSD in December 2001 and additionally submitted evidence of unemployability as a consequence of same, it was incumbent upon VA to also consider his potential entitlement to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  As clarified in Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating for a disability as part of an initial adjudication of a claim or as part of a claim for increased compensation.

Regarding this interplay of having determined the Veteran has been entitled to a higher 100 percent schedular rating for his PTSD since his December 26, 2001 claim, while at the same time entitled to a TDIU, on June 7, 1999 VA's General Counsel issued VA O.G.C. Prec. Op. No. 6-99 addressing the question of whether a TDIU claim may be considered when a 100 percent schedular rating is already in effect for one or more service-connected disabilities, as is now the case here.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU (so also, here, concerning the effective date of the TDIU), requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which took a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.


ORDER

A higher 100 percent schedular rating and TDIU is granted for the PTSD retroactive to the December 26, 2001 claim.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


